EXHIBIT 32.1 PRIME GLOBAL CAPITAL GROUP INCORPORATED CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Prime Global Capital Group Incorporated (the “Company”) on Form10-K for the transitional period ended October 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Weng Kung Wong, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Weng Kung Wong Weng Kung Wong Date: February 25, 2011 Chief Executive Officer
